Citation Nr: 0102647	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for a psychiatric 
disorder, including a cognitive disability, asserted to be 
secondary to an in-service head laceration.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1972 to 
July 1972 and from August 1976 to April 1978.  In addition, 
he had a period of active duty for training from April 1974 
to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating action in which the No. 
Little Rock, Arkansas, regional office (RO) denied service 
connection for bronchitis and for residuals of a laceration 
to the forehead.  In a subsequent rating action dated in 
August 2000, the RO redefined the veteran's forehead 
laceration claim as entitlement to service connection for a 
psychological disorder, to include a cognitive disorder, 
secondary to an in-service head laceration.  

REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In particular, at the October 2000 hearing at the RO before 
the undersigned Member of the Board, the veteran testified 
that he had been awarded Social Security Administration (SSA) 
disability benefits.  According to the veteran's testimony, 
the SSA benefits were granted in 1982 or 1983 primarily due 
to his bronchitis and cognitive disorder.  The Board is of 
the opinion that the SSA decision and the actual medical 
records used in support that decision should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

The service medical records reflect treatment for an upper 
respiratory infection in March 1977.  In May 1977, the 
veteran was treated for complaints of shortness of breath and 
for symptoms of wheezing with rhonchi.  An impression of 
bronchitis was given, and medication was prescribed.  Chest 
x-rays taken in September 1977 showed an old granulomatous 
disease, no active disease, and no change from prior films.  

In April 1978, the veteran complained of bronchitis.  A 
physical examination of his lungs demonstrated the presence 
of rhonchi.  An impression of bronchitis was given.   The 
post service medical records indicate the presence of 
bronchitis.

In a February 2000 letter, a private physician indicated that 
the veteran had been in the service from 1974 to 1979 and 
that he was trained as a cook.  The physician expressed his 
opinion that the veteran's in-service job as a cook caused 
him to be exposed to fumes of burning grease and cleaning 
agents.  The physician noted that acrolein gas is a bronchial 
irritant and that the veteran was hospitalized in 1978 due to 
bronchitis caused by exposure to cooking fumes. 

In an October 2000 letter, this same physician reiterated his 
opinion that fumes from burning grease which the veteran 
inhaled as a cook during service were the cause of his 
original respiratory complaints and also contributed to his 
present respiratory condition.  The physician also stated 
that other sources of fumes would have a contribution as 
well.  

Regarding the veteran's claim for service connection for a 
psychiatric disorder, including a cognitive disability, 
asserted to be secondary to an in-service head laceration, 
the service medical records show that in January 1978, the 
veteran fell and struck his forehead.  He denied loss of 
consciousness.  He sustained a one-inch laceration to his 
forehead over his right eyebrow.  The laceration was cleansed 
with a Betadine solution and closed.  The veteran was found 
to be alert and oriented.  

According to relevant post-service medical records, the 
veteran was hospitalized for several weeks in February 1980 
for injuries sustained in a truck accident.  During the 
hospitalization, the veteran was conscious, alert, and 
complaining of severe headache and neck pain.  He gradually 
showed a clearing of all symptomatology.  His discharge 
diagnoses included a cerebral concussion, a small laceration 
of his forehead that did not require suturing, and 
musculoligamentous disruption of his neck.  

The post service medical records show treatment for 
neuropsychiatric problems.  At a July 1999 private 
psychological evaluation, the veteran reported that, once 
when he was handling an M16 rifle during service, the gun 
recoiled, which caused the butt to hit him over his right 
eye.  He stated that he was knocked unconscious and was taken 
to the base hospital, where his wound was stitched and he was 
released to light duty.  In addition, he described the 
post-service motor vehicle accident.  The examining 
psychologist diagnosed a mood disorder not otherwise 
specified as well as a cognitive disorder not otherwise 
specified (on Axis I), rule out a mixed personality disorder 
(on Axis II), and status post closed head injury (on 
Axis III).  In addition, the examining psychologist explained 
that a significant cognitive deficit stemming from the 
veteran's first head injury cannot be ruled out but that the 
record providing documentation of the effects of that 
in-service injury are not available.  

In the November 1999 letter, a private physician explained 
that he had examined the veteran and had reviewed his medical 
records.  The physician then diagnosed mental residuals of 
head trauma received in the military manifested by headaches 
and poor memory as well as mental residuals of head trauma 
received in the post-service motor vehicle accident 
superimposed on the residuals of head trauma from the 
military accident manifested by poor memory, seizures, and 
alcoholism.  In addition, the physician expressed his opinion 
that the veteran's apparent malingering due to poor memory 
and confusion as to the proper sequence of events is actually 
a manifestation of his residuals to the military and civilian 
accident.  

In a January 2000 letter, a private psychologist indicated 
that it is possible that even the veteran's relatively mild 
or minor initial head injury may have played a significant 
role in the overall degree of impairment resulting from his 
multiple head injuries.  

A VA examination was conducted in May 2000 by a psychologist 
and included the examiner's conclusion that a cognitive 
disorder was not found.  Test results completed in June 2000 
were deemed invalid.  Consequently, the examiner was unable 
to conclude with certainty any cognitive and emotional 
deficits.  The Board is of the opinion that specialized 
examinations are required.

The record shows that the veteran was involved in tractor-
trailer accident apparently in 1980 or 1981 and received 
treatment at a VA facility.  These records are not on file.

Further review of the claims folder indicates that, in 
January 2000, the RO received from the veteran filed a VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability.  By an August 2000 
rating action, the RO denied, in pertinent part, the issue of 
entitlement to a total rating based on individual 
unemployability.  In a letter dated in the same month, the RO 
notified the veteran of the decision.  

Thereafter, in September 2000, the veteran, through his 
attorney, requested a hearing at the RO regarding the 
individual unemployability issue. A videoconference hearing 
was conducted by the undersigned member of the Board in 
October 2000. At that time the veteran presented testimony 
regarding the unemployability issue.  The Board believes that 
the transcript of such testimony constitutes a valid notice 
of disagreement with the RO's denial of a total rating based 
on individual unemployability.  Thus a statement of the case 
is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In the substantive appeal, dated in August 2000, the veteran 
referenced sending the representative a "copy of the video 
conference".  It is unclear whether this was in reference to 
scheduling or the hearing transcript.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of 
post-service VA and private medical 
treatment for the disabilities on appeal, 
to include the records of treatment for 
the injuries sustained in the tractor-
trailer accident in 1980 or 1981.  Copies 
of all such available records should be 
associated with the claims folder.  The 
RO should ask the veteran and his 
representative whether they want copies 
of the October 2000 hearing transcript. 

2.  The RO should specifically request 
the VAMC in Little Rock, Arkansas to 
furnish copies of all treatment records 
records covering the period from April 
1978 to the present. 

3.  The RO should take appropriate action 
to obtain a copy of the SSA 1982 or 1983 
decision granting disability benefits to 
the veteran as well as copies of all 
records relied upon by the SSA in support 
of the award.  All documents received 
should be associated with the claims 
folder.  

4.  Thereafter, the veteran should then be 
afforded a VA examination by a specialist 
in respiratory disorders to determine the 
nature, severity, and etiology of any 
respiratory disability.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests should be conducted.  
Following the examination and in 
conjunction with a complete review of the 
claims folder, the examiner is requested 
to render an opinion as to whether it is 
as likely as not that any respiratory 
disorder found on examination is related 
to the veteran's military service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  Thereafter, VA examinations should be 
conducted by a psychiatrist and a 
neurologist to determine the nature, 
severity, and etiology of any psychiatric 
and/or cognitive disorder that the 
veteran may have.  The claims folder, and 
a copy of this remand, should be made 
available to the examiners.  The 
examinations should include all necessary 
specialized examinations, tests and 
studies.  Following the examinations and 
in conjunction with a complete review of 
the claims folder, the examiners should 
correlate their findings and render an 
opinion as to whether it is as likely as 
not that any psychiatric or cognitive 
disorder found on examination is related 
to the veteran's military service.  In 
rendering this opinion, the examiners' 
attention is directed to the private 
medical which have already been 
associated with the veteran's claims 
folder.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

7.  Thereafter, the RO should 
re-adjudicate the issues of entitlement to 
service connection for bronchitis and 
entitlement to service connection for a 
psychiatric disorder, including a 
cognitive disability, asserted to be 
secondary to an in-service head 
laceration.  

If the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

8.  With regard to the issue of 
entitlement to a total rating based on 
individual unemployability, the RO should 
furnish the veteran and his attorney with 
a statement of the case regarding this 
issue and inform the veteran of the 
requirements necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board until 
timely perfected. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




